— In a negligence action to recover damages for personal injuries by plaintiff wife and for loss of services and medical expenses by plaintiff husband, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated December 1, 1967 and made upon reconsideration, as adhered to the original decision denying a general trial preference. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and application granted. In our opinion, the uncontradicted facts are sufficient to warrant a verdict in excess of the jurisdiction of the Civil Court of the City of New York (Mahoney v. City Plumbers Supply, 25 A D 2d 565; Schiavone v. Laviano, 22 A D 2d 684; Brooks v. Williams, 19 A D 2d 827). Beldock, P. J., Christ, Rabin, Munder and Martuscello, JJ., concur.